         Case 3:20-cv-00683-JWD-EWD                Document 1-2         10/14/20 Page 1 of 3




        21st JUDICIAL DISTRICT COURT FOR THE PARISH OF LIVINGSTON


                                      STATE OF LOUISIANA


NO.                                                                      DIVISION:
                                                                                                 ^     " o '
         ) v~n %%                                                                          /h    &
                                                                                                 </>
                                                                                                  •n
                                                                                                        ,o&
                                                                                                       o     '%
                                        BRENDA SANFORD
                                                                                    'IP           -o
                                                                                                       T\
                                                                                                            o r-
                                                                                                        r;„ "n rn
                                                Versus                                -<

                                                                                       OJ
                                          WALMART INC.                                  f-n
                                                                                        :«


FILED:
                                                               DEPUTY CLERK


                                    PETITION FOR DAMAGES


       NOW INTO            COURT,     through   undersigned   counsel    comes,   plaintiff,   BRENDA


SANFORD, a major domiciled in the Parish of St. Helena, State of Louisiana, who respectfully


represents that she is entitled to all damages as are reasonable under the premises, to wit:


                                                   1.


        Made defendants herein are:


        A. WALMART INC., a corporation organized and existing under the laws of the State of


               Louisiana having authorized CT Corporation System as its agent for service of process.


                                                   2.


       In accordance with La. Code Civ. Pro. art. 74, venue is proper in this Parish as the alleged


tortious conduct occurred and damages were sustained in the Parish of Livingston.

                                                   3.


        On or about August 26, 2019, plaintiff, BRENDA SANFORD, was shopping inside

WALMART INC., Facility #935, 904 S. Range Ave, Denham Springs, LA, 70726, when she

slipped on a foreign substance and fell on the floor.


                                                   4.


        BRENDA SANFORD suffered injuries as a result of the incident.

                                                   5.


       At all times pertinent herein, BRENDA SANFORD was free from any comparative fault

on her part.


                                                   6.


        Upon information and belief, said incident was due solely to the negligence of defendant,

WALMART INC., which negligence consisted particularly of, but not absolutely to, the

following ostensible acts of negligence, to-wit:




                                                                                              EXHIBIT A
               Case 3:20-cv-00683-JWD-EWD                Document 1-2       10/14/20 Page 2 of 3
w->




           • A.)     Breaching its duty to its customers to provide safe premises;


              B.)    Failing to take proper precautions and/or actions to rid its premises of injurious and


                     hazardous conditions;


              C.)    Failing to timely and/or properly inspect the premises for defects and/or hazards;


                     and


              D.)    Other acts of negligence and/or fault which will be alleged more particularly at the


                     trial of this matter.


                                                         7.


              Petitioner alleges, on information and belief, that at all pertinent times WALMART INC.


      was self-insured, which policy was then in full force and effect relevant to the injuries described


      of herein.


                                                         8.


              Plaintiff alleges that as a result of the negligence of defendant, WALMART INC., she has


      sustained injuries for which Plaintiff sought medical treatment for her injuries and sustained


      various medical bills incidental thereto. Plaintiff further contends that defendant is indebted unto


      her for reasonable damages in the premises in connection with the incident and past and future


      medical expenses.


                                                         9.


              As a direct and proximate result of the negligence of defendant, WALMART INC.,


      plaintiff, BRENDA SANFORD, suffered the following non-exclusive damages;


                     1)    Past, present and future medical expenses;


                     2)    Past, present and future physical pain and suffering and bodily injury;


                     3)    Past, present and future mental anguish;


                     4)    Past, present and future loss of income;


                     5)    Past, present and future loss of enjoyment of life;


                     6)    Any and all other damages to be set forth at the time of the trial of this matter.


                                                        10.


             Defendant is indebted to petitioner, jointly and/or in solido, in an amount that exceeds


      $75,000.00 together with legal interest from date ofjudicial demand until paid and for all costs of


      these proceedings.




                                                                                                EXHIBIT A
                  Case 3:20-cv-00683-JWD-EWD               Document 1-2         10/14/20 Page 3 of 3
>-   i




                                                           11.


                Petitioner avers that all expert fees required in the trial of this matter should be assessed

         as costs and that defendant should be cast judgment for said costs.




                                                           12.


                WHEREFORE,           Petitioner,   BRENDA        SANFORD,         prays   that   the   defendant,


         WALMART INC. be duly cited to appear and answer this petition in the manner prescribed by


         law and as the law directs; that after all legal delays and due proceedings had, there be judgment


         herein in favor of the plaintiff, BRENDA SANFORD, and against defendant, WALMART INC.,


         individually and in solido for reasonable damages in the premises, with legal interest thereon' from


         date of judicial demand until paid, and for all costs of court.


                Petitioner further prays for all general and equitable relief in the premises.




                                                                           Respectfully Submitted:




                                                                   BY:      k
                                                                           KYLE C. MATTHIAS (#38338)
                                                                           GEORGE R. TUCKER (#24235)
                                                                           Tucker Law Firm
                                                                           1 130 St. Charles Ave.
                                                                           New Orleans, LA 70130
                                                                           Telephone: (504) 584-8812
                                                                           Facsimile: (504) 381-4455




         PLEASE SERVE:


         WALMART INC.
         Through its Agent of Service:
         CT Corporation System
         3867 Plaza Tower Drive
         Baton Rouge, LA 70816




                                                                                                     EXHIBIT A
